Buchanan and Whittle, JJ.,
dissenting:
We are unable to concur in the conclusion reached by a majority of the court in this case.
We concede the correctness of the general proposition upon which the opinion is based, that the assignee of a judgment takes it subject to all equities of the debtor against the assignor. But in this instance the appellants are estopped from invoking that doctrine by the consent decree of September 22, 1894, pronounced by the Circuit Court of Elizabeth City county in the case of the Citizens Bank of Richmond, Virginia v. the appellants, et als.; which confirmed a commissioner’s report establishing the validity of the judgment in question. The decree, moreover, directed the sale of real estate belonging to Mrs. *556Selden to satisfy liens, and this judgment received its ratable share of the proceeds. A more forcible illustration of the principle of estoppel by decree could hardly be presented; and we cannot assent to the overthrow of that doctrine to relieve the hardship of the particular case.

Reversed.